Citation Nr: 0008260	
Decision Date: 03/28/00    Archive Date: 04/04/00

DOCKET NO.  98-16 970	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to a disability evaluation in excess of 10 
percent for defective hearing in the left ear to include an 
extra-schedular evaluation under the provisions of 38 C.F.R. 
§ 3.321(b)(1).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. McCain Parson, Associate Counsel


INTRODUCTION

The veteran had verified service from April 1964 to April 
1967.  

This matter comes before the Board of Veteran's Appeals 
(Board) on appeal from a May 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Diego, California.  

By rating decision dated in September 1999, the RO denied the 
veteran's claim for increased compensation based on 
individual unemployability under the provisions of 38 C.F.R. 
§ 4.16(b).  The veteran has not filed a notice of 
disagreement to this decision.  In re Fee Agreement of Cox, 
10 Vet. App. 361, 374 (1997) (Absent a notice of 
disagreement, a statement of the case, and a substantive 
appeal, the Board has no authority to proceed to a decision).  

Effective March 1, 1999, the United States Court of Veterans 
Appeals changed its name to the United States Court of 
Appeals for Veterans Claims (hereinafter, "the Court").  


REMAND

The Court has held that there is some duty to assist the 
veteran in the completion of his application for benefits 
under 38 U.S.C.A. §§ 5103(a), 5107(a)  (West 1991) depending 
on the particular facts in each case.  See Beausoleil v. 
Brown, 8 Vet. App. 459 (1996).  A remand is required where a 
record is in the control of VA and could reasonably be 
expected to be a part of the record and could be 
determinative of the claim but was not considered.  See 38 
C.F.R. § 19.9 (1999); Robinette v. Brown, 8 Vet. App. 69 
(1995); Counts v. Brown, 6 Vet. App. 473 (1994).  

In this case, the veteran testified before the undersigned 
member of the Board in February 2000, that he had attended 
Norco Community College for awhile with the assistance of VA 
but he was unable to participate in the class discussions 
because of his hearing loss.  He did not complete the 
Vocational Rehabilitation program.  Based on this testimony, 
the veteran's representative maintained that the veteran was 
raising the issue of an extra-schedular evaluation under 
38 C.F.R. § 3.321(b)(1), within the context of the claim for 
an increased rating for defective hearing in the left ear, 
and requested that Vocational Rehabilitation folder be 
obtained for review of this appeal.  However, the Board 
observes that the Vocational Rehabilitation folder has not 
been associated with the record on appeal.  Therefore, any 
evaluations or findings contained in the Vocational 
Rehabilitation folder have not been considered in the prior 
determinations.  Inasmuch as the veteran's February 2000 
testimony puts the VA on notice of the existence of 
additional relevant records, these records should be obtained 
prior to the Board's appellate review in this case.  See 
Murincsak v. Derwinski, 2 Vet. App. 363 (1992); Counts v. 
Brown, 6 Vet. App. 473, 476 (1994).  

Pursuant to 38 C.F.R. § 19.9 and to ensure that the statutory 
duty to assist the veteran in the development of evidence 
pertinent to his claim, the Board determines that further 
development of the evidence is essential for a proper 
appellate decision and, therefore, the case is REMANDED for 
the following actions:  

1. The RO should obtain the veteran's 
Chapter 31 Vocational Rehabilitation 
folder and associate it with the 
claims folder.  

2. Thereafter, the RO should then 
reconsider whether a higher evaluation 
is warranted for defective hearing in 
the left ear to include an extra-
schedular evaluation under 38 C.F.R. § 
3.321(b)(1) based on the evidence 
contained therein.  See 38 C.F.R. §§ 
3.321(b)(1), 4.85 - 4.87.  If the 
criteria for an extra-schedular rating 
are met, the case should be referred 
to the Undersecretary for Benefits or 
the Director of the Compensation and 
Pension Service for appropriate 
action.  

If the benefits sought on appeal are not granted, the veteran 
and his representative should be afforded a supplemental 
statement of the case, the applicable law and a full 
explanation of the actions taken on his claim.  The veteran 
should be afforded the applicable opportunity to respond 
before the record is returned to the Board for further 
review.

The purpose of this REMAND is to accomplish additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	Deborah W. Singleton 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




